Case 1:19-cr-00029-JRS-DML Document 947 Filed 07/07/20 Page 1 of 7 PageID #: 3563




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                      )
                                                 )
                             Plaintiff,          )
                                                 )
                        v.                       )     No. 1:19-cr-00029-JRS-DML
                                                 )
  TERRANCE STUM,                                 ) -02
                                                 )
                             Defendant.          )

                       Order Denying Defendant's Motion to
                       Withdraw Plea of Guilty (ECF No. 932)

     Defendant Terrance Stum was charged with one count of Conspiracy to Distribute

  Controlled Substances, in violation of 21 U.S.C. §§ 841(a)(1) and 846, by way of a

  Superseding Indictment on May 23, 2019. (ECF No. 373). On February 25, 2020,

  Stum appeared before this Court to plead guilty to that charge. The Court conducted

  a Rule 11 colloquy with Stum, during which Stum displayed a thorough understand-

  ing of his plea agreement. Stum swore under oath that he understood the terms of

  his plea agreement, that he faced a minimum sentence of ten years' imprisonment

  and a maximum sentence of life imprisonment, that the Court need not accept his or

  the Government's sentencing recommendations, and that the facts contained in the

  factual basis of his Petition to Enter a Plea of Guilty ("Petition") were true.

     Stum now moves to withdraw his guilty plea. (ECF No. 932.) On July 7, 2020,

  the Court held a hearing on the motion to withdraw and now denies the motion for

  the following reasons.
Case 1:19-cr-00029-JRS-DML Document 947 Filed 07/07/20 Page 2 of 7 PageID #: 3564




      "A plea of guilty is a formal and solemn step, where the defendant admits his

  guilt under oath after assuring the court, also under oath, that he is ready, willing,

  and able to make that decision after consulting sufficiently with his lawyer and being

  informed about all matters that he needs to know about to make the decision." United

  States v. Graf, 827 F.3d 581, 584 (7th Cir. 2016). Thus, a defendant may withdraw

  his guilty plea only if he shows a "fair and just" reason for the withdrawal. Fed. R.

  Crim. P. 11(d)(2)(B); see also United States v. Stewart, 198 F.3d 984, 986–87 (7th Cir.

  1999). "Representations made at a Rule 11 plea colloquy are given a presumption of

  verity, and the defendant bears the burden of demonstrating a fair and just reason to

  permit withdrawal of the guilty plea." United States v. Bennett, 332 F.3d 1094, 1099

  (7th Cir. 2003).

     The Seventh Circuit has recognized three general grounds that merit withdrawal

  of a guilty plea: "where the defendant shows actual innocence or legal innocence, and

  where the guilty plea was not knowing and voluntary." Graf, 827 F.3d at 583. How-

  ever, "[a] defendant's motion to withdraw is unlikely to have merit if it seeks to dis-

  pute his sworn assurances to the court." Id. at 584. Stum argues that he is actually

  innocent because he misunderstood the quantity and types of controlled substances

  he pleaded guilty to conspiring to distribute. The factual basis in Stum's Petition

  alleges: "Stum was aware that no less than 500 grams of a mixture or substance con-

  taining a detectable amount of methamphetamine, 170.097 grams of cocaine base,

  and 250 grams of a mixture or substance containing a detectable amount of heroin




                                            2
Case 1:19-cr-00029-JRS-DML Document 947 Filed 07/07/20 Page 3 of 7 PageID #: 3565




  was distributed during the course of the conspiracy." (ECF No. 750 at 8.) Stum now

  asserts, however, that he never distributed any amount of methamphetamine.

     At the hearing on the motion to withdraw, Stum's counsel argued that because of

  Stum's difficulty comprehending complex matters, Stum was unable to understand

  the conspiracy charge he was pleading guilty to. Stum told the Court that he thought

  he was just pleading to what was contained in the Superseding Indictment. However,

  the Superseding Indictment, like the factual basis in the Petition, contains the alle-

  gation that the conspiracy involved "the distribution of 500 grams or more of a mix-

  ture or substance containing a detectable amount of methamphetamine." (ECF No.

  373 at 2.) Further, a manner and means of Count One alleges that "Stum distributes

  methamphetamine, heroin and cocaine base." (Id. at 4.) Yet Stum now protests that

  he had no dealings with methamphetamine. "But bare protestations of innocence are

  insufficient to withdraw a guilty plea, particularly after a knowing and voluntary

  plea made in a thorough Rule 11 colloquy. Rather, the defendant must produce some

  credible evidence of his innocence." United States v. Chavers, 515 F.3d 722, 725 (7th

  Cir. 2008) (internal quotation marks and citation omitted); see also United States v.

  Carroll, 412 F.3d 787, 792 (7th Cir. 2005) (holding that defendant's denials of guilt,

  which contradicted his testimony during the plea colloquy, were insufficient evidence

  of actual innocence). Stum has not produced any credible evidence of his innocence,

  and because he made a knowing and voluntary plea through a Rule 11 colloquy, his

  mere subsequent protestations of innocence are insufficient.




                                            3
Case 1:19-cr-00029-JRS-DML Document 947 Filed 07/07/20 Page 4 of 7 PageID #: 3566




     Further, if Stum's representations at his change of plea hearing ("Guilty Plea

  Hearing") were true, then "his current submission must be false. Judges need not let

  litigants contradict themselves so readily; a motion that can succeed only if the de-

  fendant committed perjury at the plea proceedings may be rejected out of hand unless

  the defendant has a compelling explanation for the contradiction." United States v.

  Peterson, 414 F.3d 825, 827 (7th Cir. 2005). Stum's claim that he did not understand

  that he was pleading guilty to distributing methamphetamine is "not a compelling

  explanation for the contradiction," as Stum testified under oath that he had discussed

  the Superseding Indictment with is attorney, that he had read the factual basis con-

  tained in his Petition and that those facts were true, and that he had discussed with

  his attorney and understood the elements of the offense, which mentioned only meth-

  amphetamine, prior to signing his Petition. Indeed, the Petition set out the elements

  of the offense as: "a conspiracy to possess with intent to distribute and to distribute

  methamphetamine existed; the defendant knowingly joined that conspiracy; and, the

  conspiracy involved the distribution of 500 grams or more of a mixture or substance

  containing a detectable amount of methamphetamine"—which Petition Stum dis-

  cussed with his attorney and signed. (ECF No. 750 at 2.) These elements, relating

  solely to methamphetamine, were the only elements listed in the Petition, and during

  the Guilty Plea Hearing the Court repeated these very elements to Stum, advised

  him that these items would have to be proved against him if he were to not plead

  guilty and the case were to go to trial, and asked Stum if this had previously been

  explained to him. Stum testified in the affirmative. Moreover, at the hearing on the



                                            4
Case 1:19-cr-00029-JRS-DML Document 947 Filed 07/07/20 Page 5 of 7 PageID #: 3567




  motion to withdraw, counsel for the Government informed the Court that during plea

  negotiations with Defendant, Stum requested certain portions of the factual basis be

  taken out, further emphasizing Stum's ability to comprehend the conduct to which he

  pleaded guilty. In contrast, the Parties agreed, both in the Petition and during the

  Guilty Plea Hearing—where the Court queried the Parties on both the total offense

  level and the criminal history category—that Stum's total offense level should be 36.

  This, in fact, is precisely the total offense level set forth in the Presentence Investi-

  gation Report ("PSR"), based in part on the amount of methamphetamine alleged in

  the Superseding Indictment and set forth in the Petition. (ECF 862 at 7-8.) Without

  the methamphetamine, the Parties agreed during the hearing on the motion to with-

  draw, the total offense level would have instead been on the order of 33.

     Counsel argues that Stum is actually innocent and did not make a knowing and

  voluntary plea because he did not have the mental capacity to understand the com-

  plexity of the charges, which included the methamphetamine elements to which he

  now maintains he has never been associated with, or the federal process in general.

  (ECF 944 at 5-6.) Notably, the Guilty Plea Hearing was relatively lengthy due to the

  extended colloquy between the Court and Stum. During the colloquy, it was evident

  to the Court that Stum well understood what was going on, but that he had one con-

  cern. Namely, while Stum pleaded guilty without any protest or expression of confu-

  sion concerning the agreed total offense level of 36, which necessarily included the

  amount of methamphetamine, he expressed some confusion related to his criminal




                                             5
Case 1:19-cr-00029-JRS-DML Document 947 Filed 07/07/20 Page 6 of 7 PageID #: 3568




  history category. Counsel for Defendant and for the Government, based on infor-

  mation currently available to them at the time, had calculated Stum's criminal his-

  tory category to be three (III). Stum, however, was concerned that his criminal his-

  tory category would be four (IV), which later turned out to be the case. (ECF 862 at

  11.) The Court explained to Stum that his sentence, including his criminal history

  category, would be determined by the Court after receiving information collected by

  the Probation Office, and that the Court was not bound by counsel's recommenda-

  tions. Stum swore that he understood this and did not have any questions about it.

     Lastly, while counsel for Defendant acknowledged during the hearing on the mo-

  tion to withdraw that Stum's primary argument for withdrawal was that Stum did

  not distribute methamphetamine, Defendant's motion also argued that he should be

  able to withdraw his guilty plea because probation discovered a conviction that coun-

  sel was not aware of, resulting in a criminal history category of four (IV). (ECF 932

  at 1.) The Seventh Circuit has repeatedly held that "the fact that a defendant under-

  estimated his sentence when entering his plea is not a fair and just reason to permit

  him to withdraw that guilty plea[,]" especially "when the defendant has been warned

  that the judge will determine the sentence based on information collected by the Pro-

  bation Office and at any sentencing hearing[.]" United States v. Bowlin, 534 F.3d

  654, 660 (7th Cir. 2008) (quoting United States v. Gilliam, 255 F.3d 428, 433–34 (7th

  Cir. 2001). This is especially the case here, where Stum voiced his suspicions that

  his criminal history category would be a four (IV) and he pleaded guilty anyway de-

  spite the Court's advice that if it turned out to be a four (IV) he would have no right



                                            6
Case 1:19-cr-00029-JRS-DML Document 947 Filed 07/07/20 Page 7 of 7 PageID #: 3569




  to withdraw his plea. Rather than underestimating the sentence, Stum correctly an-

  ticipated it. This, among other discussions with and observations of Stum during the

  extensive Guilty Plea colloquy and the hearing on the motion to withdraw, evidences

  to the Court that, as previously found on the record, he was aware of the nature of

  the charge and the consequences of his plea and that his plea was a knowing and

  voluntary plea unhampered by any diminished mental capacity. It should be noted

  that counsel confirmed during the hearing on the motion to withdraw that Stum was

  competent to enter a plea and to stand trial, but that the mental capacity argument

  was limited to Stum not understanding the complexity of the conspiracy including

  the methamphetamine, which, for at least the reasons mentioned herein, the Court

  rejects.

     Thus, Stum has not met his burden of demonstrating a fair and just reason to

  permit withdrawal of the guilty plea. Accordingly, Stum's Motion to Withdraw his

  Plea of Guilty and Change That Plea to Not Guilty and Proceed to Trial (ECF No.

  932) is denied. Stum's request to stay the time for filing any objections to the Presen-

  tence Investigation Report (id.) is granted to the extent the time for filing any objec-

  tions to the PSR is extended to August 14, 2020.


     SO ORDERED.


        Date:   7/7/2020




  Distribution to all parties of record via CM/ECF.

                                             7
